DETAILED ACTION
RESPONSE TO AMENDMENT
	The arguments and amendments filed on 11/5/21 are acknowledged.   Claims 1-8, 10, 11, and 14 are canceled.  Claims 9, 12, 13, and 15-21 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12, 13, and 15-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chomik USPA_20030218022_A1 in view of Rosinski WO_9712758_A1, Roussos EP_1300238_A2, and Horan USPN_6383589_B1.
Chomik discloses using blown film process (corresponds to claimed method of Applicants' Claims 9 and 15) to produce multilayer films (paragraph 0036) for packaging (paragraph 0007) malodorous waste items such as soiled diapers (corresponds to claimed limitations of Applicants' Claims 9, 18, and 19) wherein said multilayer film has a nylon (corresponds to claimed polyamide 6 or 66) layer (corresponds to claimed oxygen barrier layer) sandwiched between two layers (corresponds to claimed inner and outer layers) made of high density polyethylene (paragraph 0039).  
2.	However, Chomik does not disclose the claimed ethylene alpha olefin copolymer of instant, independent Claim 9.  Also, Chomik does not disclose using the claimed substantially non-resilient material.  Finally, Chomik does not disclose the claimed intermediate layer comprising adhesive resin.
3.	Rosinski discloses films for packaging (Abstract) that exhibits good purge-resistance, good seal strength, economically manufacturable, good oxygen barrier, good shelf-life (Page 3, Lines 21-26), good sealability (Page 6, Lines 6-10), and good adhesion (Page 4, Lines 29-31) comprising olefin layers used as outer layers (corresponding to Applicants’ “outer layer” and “inner layer” where the latter is in actuality another outer layer) (Claims 1, 2, 11, 13, and 17). Rosinski discloses that said olefins can be ethylene octene copoylmers can (Page 14, Lines 1-5) and this is what is “most preferable” (Page 16, Lines 22-25) having a density of less than 0.95 (Page 18, Lines 16-28). 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer and inner layers, of Chomik, by using the afore-Rosinski.  One of ordinary skill in the art would have been motivated in doing so in order to obtain good purge-resistance, good seal strength, economically manufacturable, good oxygen barrier, good shelf-life, good sealability, and good adhesion.
5.	Roussos discloses making packaging film (Title) that uses ethylene/octene copolymer (paragraph 0017), further comprising adhesive tie layers (corresponds to claimed adhesive and intermediate layers) amongst its multilayer film arrangements (paragraph 0042) wherein said adhesive/tie layers are preferably maleic acid modified polyolefins (paragraph 0043). Roussos further discloses that its adhesive layers aid in adhesion between adjacent layers (paragraph 0042) and can be used as packaging films that results in good mechanical properties, tensile properties, low gas transmission, and low heat shrinkability (paragraph 0011) such as for foods (Abstract).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the multilayer, of Chomik, by including the aforementioned layer comprising adhesive, as disclosed by Roussos. One of ordinary skill in the art would have been motivated in using such a layer in its applications for ensuring proper adhesion, good mechanical properties, and low gas transmission, as disclosed by Roussos. Particularly, the low gas transmission would aid in controlling malodorous gas in the applications of Chomik, specifically those applied to foodstuffs (Chomik: paragraphs 0018, 0035).  
7.	Horan discloses a multilayer plastic containers (Title) that comprises layers formed from thermoplastic ethylenes and calcium carbonate (Abstract) to provide good Horan discloses using said calcium carbonate in an amount greater than 10 wt% (Claim 1).
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the layers, of Chomik, by using CaCO3, as disclosed by Horan. One of ordinary skill in the art would have been motivated to do so in order to obtain better deadfold properties for its film. 
9.	Although the claimed grammage is not disclosed, it is known that relatively thicker films results in providing barrier properties as mentioned previously.  Therefore, the Examiner respectfully submits that given that the material and density of the applied art of record are known and the same as that being claimed by Applicants, it would be expected for one of ordinary skill in the art to know how to vary the thickness to arrive at a predetermined grammage based on end-user product specifications.  
10.	Regarding Claim 13, although the applied art does not disclose exactly using 15 wt% the Examiner respectfully submits that one of ordinary skill in the art would be motivated in using an amount of CaCO3 based on the extent of deadfold properties desired in the film. Applicants have not indicated any unexpected and surprising properties that ensue from using the claimed concentration.
Response to Arguments
Applicant’s arguments, filed 11/5/21, with respect to the rejection(s) of all claim(s) under Chomik USPA_20030218022_A1 in view of Rosinski WO_9712758_A1 and Tai USPA_20050148268_A1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chomik USPA_20030218022_A1 in view of Rosinski WO_9712758_A1, Roussos EP_1300238_A2, and Horan USPN_6383589_B1.
Applicants state: “However, applicant respectfully submits that this passage describes a density of 0.91 to 0.94 for linear low-density polyethylene (LLDPE), not for ethylene octene copolymer. Accordingly, applicant respectfully submits that it is not clear why one of ordinary skill in the art would particularly select an ethylene octene copolymer as in instant claim 9 from Rosinski and use it in the inner and outer layer of the film of Chomik.”
The Examiner respectfully submits that this is because ethylene-octene copolymer can be defined and used as an LLDPE, as is implied by Rosinski and known in the art. See for example how Roussos defined “LLDPE” to include ethylene/octene-1 copolymers having a density of less than 0.940 g/ml (paragraph 0017). Alternatively, it can be also suggested that the ethylene/octene copolymer, of Rosinski, would inherently have a density of less than the claimed 0.950 g/cm3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 15, 2022